
	

113 HR 2159 IH: 21st Century STEM Competitive Jobs Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2159
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Foster (for
			 himself, Mr. Courtney,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. Esty, Mr. Ryan of Ohio, Ms. Eshoo, Mr.
			 Langevin, Mr. Kennedy,
			 Mrs. Negrete McLeod, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to direct the Secretary of Education to carry out a STEM grant
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century STEM Competitive Jobs
			 Act.
		2.FindingsCongress finds the following:
			(1)The Harvard Graduate School of Education’s
			 report Pathways to Prosperity cites research that shows
			 employers across the country continue to see that young adults are not equipped
			 with the skills and work experience needed to succeed in the 21st century
			 workforce. In addition, research shows that courses that include a vocational
			 or work-based component best prepare students to succeed in the
			 workplace.
			(2)Numerous reports by national advisory
			 groups, including the President's Council of Advisors on Science and Technology
			 and National Academies' committees, have highlighted the need to raise student
			 achievement in STEM fields to enable the United States to maintain its
			 competitive edge in the global economy.
			(3)Nearly all of the top 30 fastest growing
			 occupations require science, technology, engineering, or mathematics skills,
			 according to the Bureau of Labor Statistics.
			(4)Recent standardized tests show United
			 States students' mathematics and science performance is only average or below
			 average compared with their international peers. American students placed 25th
			 in mathematics and 17th in science out of 34 Organisation for Economic
			 Co-operation and Development countries in the 2009 Program for International
			 Student Assessment.
			(5)Too few American students graduate from
			 high school with the interest and the preparation to successfully pursue STEM
			 degrees in college. Well over half of college students in China and Japan major
			 in STEM fields, compared with only a third of students in America.
			3.Amendments to the
			 ESEA
			(a)Title
			 IVTitle IV of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by
			 adding at the end the following:
				
					DSTEM
				grant program
						4401.Grant
				program
							(a)In
				generalFrom the amounts
				appropriated under subsection (f), the Secretary shall award grants to local
				educational agencies to improve the education of students in science,
				technology, engineering, and mathematics (in this section referred to as
				STEM) and prepare such students to pursue undergraduate and
				graduate degrees and careers in such fields.
							(b)ApplicationTo
				receive a grant under this section, a local educational agency shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require, which shall include a description
				of—
								(1)the local,
				regional, or national employer in a STEM field with whom the local educational
				agency will partner or collaborate to carry out the required activities under
				subsection (c)(1)(A); and
								(2)the dual-credit
				courses the will be carried out with the grant under subsection
				(c)(1)(B).
								(c)Uses of
				fundsA local educational agency receiving a grant under this
				section—
								(1)shall use such
				funds to—
									(A)partner or
				collaborate with the local, regional, or national employer described in the
				agency’s application under subsection (b) to—
										(i)assist students in
				being placed in internships or apprenticeships with such employers; and
										(ii)develop the
				curriculum and metrics of STEM coursework; and
										(B)collaborate with
				institutions of higher education to—
										(i)carry out
				dual-credit courses that offer both secondary school credit and college credit
				and incorporate STEM education and STEM workplace training;
										(ii)assist students in being placed in
				internships or apprenticeships with the employers described in subparagraph
				(A); and
										(iii)develop the curriculum and metrics
				described in subparagraph (A)(ii); and
										(2)may use such funds to—
									(A)provide tutoring in STEM coursework and
				mentoring programs for academic advice and assistance in discussing future
				career opportunities in STEM fields;
									(B)enable students and their teachers to
				attend STEM events outside the classroom;
									(C)provide after-school and summer STEM
				programs for students; and
									(D)purchase education materials or equipment
				to facilitate STEM instruction.
									(d)Matching
				requirement
								(1)In
				generalEach local
				educational agency that receives a grant under this section shall provide, from
				non-Federal sources, an amount equal to 50 percent of the grant. Such
				non-Federal contribution may be provided in cash or in kind.
								(2)Partnership
				authorizedA local educational agency may partner with a public
				and private entity that may assist the local educational agency in meeting the
				matching requirement under paragraph (1).
								(3)WaiverThe Secretary may waive all or part of the
				matching requirement under paragraph (1) for a local educational agency if the
				local educational agency demonstrates that such requirement would result in a
				serious financial hardship or a financial inability to carry out the goals of
				the grant.
								(e)Supplement, not
				supplantGrant funds provided
				to a local educational agency under this section shall be used to supplement,
				and not supplant, funds that would otherwise be used for activities authorized
				under this section.
							(f)Authorization of
				appropriationsThere are authorized to be appropriate such sums
				as may be necessary to carry out this section for fiscal year 2014 and each
				succeeding fiscal
				year.
							.
			(b)Table of
			 contentsThe table of contents of the Elementary and Secondary
			 Education Act of 1965 is amended by inserting after the item relating to part C
			 of title IV of such Act, the following new item:
				
					
						Part D—STEM grant program
						Sec. 4401. Grant
				program.
					
					.
			
